Citation Nr: 1526935	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for private emergency transportation services on May 19, 2013.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

According to the limited information contained in the file provided by the Department of Veterans Affairs Medical Center (VACMC) in Bay Pines, Florida, it appears that this matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of Bay Pines VAMC which denied the Veteran's claim for reimbursement or payment of medical expenses incurred when the Veteran was transported by non-VA ambulance to the Bay Pines VAMC on May 19, 2013.
 
The appeal is REMANDED to the VA Medical Center in Bay Pines, Florida.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to payment or reimbursement of ambulance expenses incurred on May 19, 2013.  Pinellas County Emergency Medical Service (EMS)/Sunstar picked up the Veteran after he passed out at work, and transported him to the Bay Pines VA Medical Center.  

Upon review, the VAMC denied the request for payment and the Veteran appealed that action.  The grounds stated for the denial were that the Veteran's income exceeded the limitations specified for eligibility for beneficiary travel benefits.  As an initial matter, documentation of the Veteran's claim (including the date of claim) and a copy of the letter initially informing the Veteran of the denial of his claim for reimbursement/payment is not in the file.  A November 2013 letter informing the Veteran of denial of payment due to income which exceeds limitations has a handwritten notation that the "original date of denial was 6/17/13," but it is unclear how this date was determined.   In light of the foregoing, the appropriate VA medical facility should associate with the file any and all records for the appellant pertaining to the Veteran's request for payment/reimbursement of fees for transportation by ambulance on May 19, 2013, including but not limited to any documentation concerning his claim and any initial notice of the decision to deny payment.
 
Payment or reimbursement of expenses of care, not previously authorized, including transportation, may be paid on the basis of a claim timely filed under 38 U.S.C.A. §§ 1725 , 1728 (West 2014).  Payment under 38 U.S.C.A. § 1728(a) is warranted for eligible individuals for emergency treatment (including travel) for any of the following:

 (1) An adjudicated service-connected disability;

 (2) A non-service-connected disability associated with and held to be aggravating a service-connected disability;

 (3) Any disability of a veteran if the veteran has a total disability permanent in nature resulting from a service-connected disability;

 (4) Any illness, injury, or dental condition of a veteran who-
(A) is a participant in a vocational rehabilitation program as defined in section 3101(9) of this title [38 USCS § 3101(9)]; and
(B) is medically determined to be in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury or dental condition. 

Payment or reimbursement may also be authorized under 38 C.F.R. §§ 70.1-70.50 (2014) for beneficiary travel, or payments for travel expenses incurred to help veterans and other persons obtain care or services from the Veterans Health Administration (VHA).  See also, 38 U.S.C.A. § 111 (West 2014).    

VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstances, if the travel includes a special mode of transportation.  38 C.F.R. § 70.4 (2014).  Under 38 C.F.R. § 70.10, the following listed persons are eligible for beneficiary travel payments:

 (1) A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

(2) A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition. 

(3) A veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination.

 (4) A veteran receiving pension under 38 U.S.C. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care.

 (5) A veteran whose annual income (as determined under 38 U.S.C. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C. § 1521 (as adjusted under 38 U.S.C. § 5312) if the veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care. 

(6) A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel as defined in paragraph (c) of this section.

(7) A member of a veteran's immediate family, a veteran's legal guardian, or a person in whose household the veteran certifies an intention to live, if such person is traveling for consultation, professional counseling, training, or mental health services concerning a veteran with a service-connected disability; or a member of a veteran's immediate family, if such person is traveling for bereavement counseling relating to the death of such veteran in the active military, naval, or air service in the line of duty and under circumstances not due to the veteran's own misconduct.

 (8) An attendant other than a VA employee, who is accompanying and assisting a beneficiary eligible for beneficiary travel payments under this section, when such beneficiary is medically determined to require the presence of an attendant because of a physical or mental condition.

 (9) Beneficiaries of other Federal agencies, incident to medical services rendered upon requests of those agencies, subject to reimbursement agreement by those agencies.

 (10) Allied beneficiaries as defined by 38 U.S.C. § 109 subject to reimbursement agreement by the government concerned.

When payment for beneficiary travel is requested for travel that includes a special mode of transportation (e.g., an ambulance), VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration (VHA) approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4(d) (2014).  Under 38 C.F.R. § 70.10(c), a beneficiary shall be considered unable to defray the expenses of travel if the beneficiary:

 (1) Has an income for the year (as defined under 38 U.S.C. 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C. 1521 (as adjusted under 38 U.S.C. 5312) if the beneficiary were eligible for pension during that year; or 

(2) Is able to demonstrate that due to circumstances such as loss of employment, or incurrence of a disability, his or her income in the year of travel will not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C. 1521 (as adjusted under 38 U.S.C. 5312) if the beneficiary were eligible for pension; or 

(3) Has a service-connected disability rated at least 30 percent; or 

(4) Is traveling in connection with treatment of a service-connected disability.

Additionally, payment for or reimbursement of emergency services for non-service-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  At the Board hearing, the Veteran's representative asserted that the Veteran is entitled to reimbursement for his ambulance expenses under 38 C.F.R. § 17.1003. 

The Board notes that although a November 2013 letter sent to the Veteran stated that payment was denied and checked the box for "income exceeds limitations," it does not appear from the information in the file that Veteran was provided with notice of what level of income would allow him to qualify for beneficiary travel, the elements required for entitlement to such benefits, or other potential laws and regulation under which payment for his travel by ambulance may be available.  As the Veteran has not been provided with adequate notice of the above law and regulations relating to his claim, on remand, such notice should be provided.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), 70.20(e).

Additionally, the Board notes that whether the Veteran meets the eligibility requirements for receipt of beneficiary travel payments hinges on whether the Veteran had an income for the year immediately preceding his the application for beneficiary travel (2012) that does not exceed the maximum annual rate of pension that he would receive under 38 U.S.C. 1521 (as adjusted under 38 U.S.C.A. § 5312) if he were eligible for that year or was able to demonstrate that his income in the year of travel (2013) would not exceed the maximum annual rate of pension he would receive under 38 U.S.C. 1521 if he were eligible for pension.  Although the Veteran has provided information regarding his income for 2012, information regarding his income level for 2013 may qualify him for eligibility, and should be requested on remand.

Therefore, to ensure that VA has met its duties to notify and assist the Veteran in developing the facts pertinent to the claim, the case is REMANDED to the VAMC for the following action:

1.  Associate with the claims folder any records pertaining to the Veteran's May 19, 2013 transportation by ambulance to the Bay Pines VAMC, including but not limited to documentation of his initial claim for payment/reimbursement of expenses for such transportation and the initial notice of denial of such payment, noted in later records as being sent in June 2013.  All efforts to obtain such records must be fully documented and VA facilities must associate a negative response with the file if no records are found.

2.  Provide the Veteran with notice of the laws and regulations pertaining to payment/reimbursement of expenses for transportation by ambulance, to include what is specifically required for eligibility for payments under 38 U.S.C.A. §§ 111, 1725, 1728 and 38 C.F.R. 17.1000-17.1004, 70.4, 70.10, 70.20.

3.  Contact the Veteran and request that he provide information regarding his annual income for 2013, to allow for consideration of eligibility for payment of beneficiary travel under 38 C.F.R. § 70.10(a)(6), (c).

4.  After completing the above, and undertaking any other development deemed necessary, the Bay Pines VAMC must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  After issuance of the SSOC, the Veteran should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




